DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection is necessitated by the newly added limitations regarding: (a) the determination of the flight status from among a hovering state, a turning state and a traveling straight state and (b) the electronic controller being further configured to estimate a future position of the aircraft according to a determined flight status of the aircraft.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1, line 8, the phrase “hoovering state” should be corrected to “hovering state”.
Claim 14, line 6, the phrase “hoovering state” should be corrected to “hovering state”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20180314268) in view of Michini (US 20170357273)

Regarding claim 1, Tan teaches an aircraft comprising: at least one sensor configured to detect altitude of the aircraft, current position of the aircraft and speed of the aircraft; (Tan, see fig 1, items 12 &14, Tan [0025] “The distance sensor 12 may include one or more of the following: a LIDAR sensor, a radar sensor, an ultrasonic sensor, and any other sensor capable of measuring a distance. Motion sensor 14 may include one or more of the following: an inertial measurement unit, an accelerometer, a gyroscope, an orientation sensor, a magnetometer, a Global Positioning System (GPS) receiver, and any other sensor able to measure an orientation, acceleration, position, specific force, angular rate, or magnetic field”.) an altitude actuator configured to change the altitude of the aircraft; (Tan, see fig 6, item 612, Tan [0043] “a flight control command to adjust a flight height/altitude of the aerial vehicle is sent based on the determined relative height to maintain a consistent flight height”.) a memory device configured to pre-store predetermined terrain data of an area prior to starting of a flight of the aircraft over the area; (Tan [0017] “a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task. As used herein, the term ‘processor’ refers to one or more devices, circuits, and/or processing cores configured to process data”. See also Tan [0020] “A low flying aircraft may perform terrain following using terrain databases”.) 

Tan does not specifically teach an electronic controller configured to determine a flight status of the aircraft from among a hoovering state, a turning state and a traveling straight state, the electronic controller being further configured to estimate a future position of the aircraft  according to a determined flight status of the aircraft based on a detected current position of the aircraft, a detected speed of the aircraft and the determined flight status of the aircraft, the electronic controller being further configured to control the altitude actuator based on the future position, a detected altitude of the aircraft and the predetermined terrain data.

However, Michini discloses methods that include the actions of receiving, by an unmanned aerial vehicle (UAV), updates to a flight plan for the UAV from a first ground control station; synchronizing the updates with a flight plan stored on the UAV to generate an updated flight plan. The method in Michini teaches an electronic controller configured to determine a flight status of the aircraft from among a hoovering state, a turning state and a traveling straight state, (Michini [0076] “UAV 401 can execute a contingency flight plan. For example, UAV 401 can set a course to return to its home base, loiter at its current location (e.g., hover for rotary UAV, fly in circles for fixed wing UAV), this describes the flight status during a flight plan where the UAV is in a hoovering state, a turning state or traveling straight state) the electronic controller being further configured to estimate a future position of the aircraft  according to a determined flight status of the aircraft based on a detected current position of the aircraft, a detected speed of the aircraft and the determined flight status of the aircraft, the electronic controller being further configured to control the altitude actuator based on the future position, a detected altitude of the aircraft and the predetermined terrain data. (Michini [0017] “The flight control module 122 handles flight control operations of the UAV. The module interacts with one or more controllers 140 that control operation of motors 142 and/or actuators 144”. See also Michini [0077] “The UAV 401 can determine an optimal location for the GCS 403 to be located along a flight path to ensure that a visual line of sight will be established prior to or during the handoff period or at specified time in the flight plan. For example, UAV 401 can use its current position, velocity and altitude (e.g., obtained from an onboard GNSS receiver) to predict its location at a future time when handoff is desired to occur”. UAV 401 can determine a geographic area in which the GCS 403 should be located to ensure a visual line of sight of UAV 401 at the future time. A 3D terrain model can be utilized to determine the future time such that the size of the geographic area can be maximized. ) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Tan with the learnings from Michini to maximize the functionality of the flight planning system by updating the flight plan based on detected parameters of the UAV during flight.

Regarding claim 2, Tan as modified by Michini teaches the aircraft according to claim 1, wherein the at least one sensor includes a GPS sensor. (Tan [0025] “Motion sensor 14 may include one or more of the following: an inertial measurement unit, an accelerometer, a gyroscope, an orientation sensor, a magnetometer, a Global Positioning System (GPS) receiver, and any other sensor able to measure an orientation, acceleration, position, specific force, angular rate, or magnetic field”.)

Regarding claim 3, Tan as modified by Michini teaches the aircraft according to claim 1, wherein the electronic controller is further configured to estimate the future position further based on direction of the aircraft. (Tan, see fig 6, items 604-606, Tan [0037] “In addition to the position measurements, the GPS system provides the UAV position measurements as well as the velocities and travel direction of the UAV”.)

Regarding claim 4, Tan as modified by Michini teaches the aircraft according to claim 1, wherein the electronic controller is further configured to determine the predetermined terrain data for the future position. (Tan [0037] “The processing unit 16 receives the distance measurements from the distance sensor, the pitch angle and forward velocity from the motion sensor, and determines the UAV's relative height over terrain features”)

Regarding claim 5, Tan as modified by Michini teaches the aircraft according to claim 4, wherein the electronic controller is further configured to control the altitude actuator based on difference between the detected altitude and the predetermined terrain data for the future position. (Tan, see fig 6, items 608, 610, 612, Tan [0043] “a flight control command to adjust a flight height/altitude of the aerial vehicle is sent based on the determined relative height to maintain a consistent flight height (e.g., within a range) over the terrain/ground features when the aerial vehicle is flying over the terrain/ground”.)

Regarding claim 6, as modified by Michini Tan teaches the aircraft according to claim 1, wherein the electronic controller is further configured to maintain a target altitude over uneven terrain of the area. (Tan [0034] “By continually repeating the process of FIG. 3 and adjusting the flight height of the aerial vehicle based on the determined relative height of ground/terrain features detected in front of the aerial vehicle on its flight path, the aerial vehicle is able to automatically follow the vertical changes in ground/terrain features to maintain a relatively consistent flight height over the features of the ground/terrain”.)

Regarding claim 8, Tan as modified by Michini teaches the aircraft according to claim 1, further comprising a ground altitude detector configured to detect the altitude of the aircraft using at least one of radar and lidar. (Tan [0025] “The distance sensor 12 may include one or more of the following: a LIDAR sensor, a radar sensor, an ultrasonic sensor, and any other sensor capable of measuring a distance”.)

Regarding claim 9, Tan as modified by Michini teaches the aircraft according to claim 1, further comprising at least one crop dusting tank. (Tan, see fig 4 that depicts an aircraft that would include a crop dusting tank required to spray pesticide/fertilizer to crops. Tan [0022] “Such close-to-ground flights are important for applications such as applying pesticide/fertilizer to crops, vegetables, and orchards”.)

Regarding claim 10, as modified by Michini Tan teaches the aircraft according to claim 1, wherein the electronic controller is further configured to control the altitude actuator to fly along a flight path of the aircraft that includes a starting point and an ending point for each pass over a crop in the area without a waypoint between the starting and ending points. (Tan, see fig 9 that depicts the change to the profile of relative heights at forward interval horizontal distances after vertical movement of the UAV from the initial location to a final location along a flight path.)

Regarding claim 11, Tan as modified by Michini teaches the aircraft according to claim 1, wherein the predetermined terrain data includes digital elevation model. (Tan, see fig 4 that shows height information relative to a reference of the terrain’s surface associated with the position of the aircraft.)

Regarding claim 12, Tan as modified by Michini teaches the aircraft according to claim 1, wherein the aircraft includes a helicopter. (Tan [0023] “In some embodiments, a height estimation system is utilized by an aerial vehicle (e.g., UAV, drone, airplane, helicopter, or any other flying object) to conduct close-to-ground flights over hilly and/or unpredictable terrain”.)

Regarding claim 13, Tan as modified by Michini teaches the aircraft according to claim 1, wherein the aircraft includes an unmanned aircraft. (Tan [0023] “In some embodiments, a height estimation system is utilized by an aerial vehicle (e.g., UAV, drone, airplane, helicopter, or any other flying object) to conduct close-to-ground flights over hilly and/or unpredictable terrain”.)

Regarding claim 14, the claim is directed towards a method that is configured to the aircraft claimed in claim 1. The cited portions of Tan used in the rejection of claim 1 discloses where the aircraft performs the claimed method as cited in claim 14. Therefore claim 14 is rejected under the same rational as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20180314268) in view of Michini (US 20170357273) and further in view of Zhang (US 20200109944)

Regarding claim 7, Tan as modified by Michini teaches the aircraft according to claim 1, but does not specifically teach the aircraft further comprising a wireless communication device configured to receive manual control command signals. 

However, Zhang discloses an aircraft that has sensors for computing altitude and with the option of receiving manual control command signals, the aircraft further comprising a wireless communication device configured to receive manual control command signals. (Zhang, see fig 1, item 200 that depicts a controller used by a user, Zhang [0025] “The UAV therefore usually includes a wireless communication system such as a radio frequency transmitter or transceiver with either an internal or external antenna 150”, see also Zhang [0004] “Users are typically able to manually control the altitude above ground of a UAV by operating power and/or directional controls on a controller”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Tan/Michini with the learnings from Zhang to have an alternative command controller in addition to the automatic/autonomous control for specific or special situations that may require an override of the automatic control function.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward an aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B                                                                                               

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661